Citation Nr: 1109593	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-39 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to September 11, 2002 for the grant of service connection for dysthymia.  

REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In a March 2010 decision, the Board denied entitlement to an effective date prior to September 11, 2002 for the grant of service connection for dysthymia.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In October 2010, pursuant to a Joint Motion for Partial Remand, the Court remanded the part of the Board's decision that denied entitlement to an effective date prior to September 11, 2002 for the grant of service connection for dysthymia for compliance with instructions in the Joint Motion.   


FINDINGS OF FACT

1.  A claim for service connection for PTSD was received on June 27, 2001.

2.  The June 27, 2001 claim for service connection for PTSD reasonably encompassed the same mental disabilities claimed by the Veteran in his subsequent service connection claims.   


CONCLUSION OF LAW

An effective date of June 27, 2001 is warranted for the grant of service connection for dysthymia.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In February 2008, the RO provided the Veteran with notice of the evidence required to substantiate his claim for an earlier effective date. This notice letter informed the Veteran of what information and evidence the Veteran should provide and what evidence VA would attempt to obtain on his behalf.

The RO made reasonable and appropriate efforts to assist the Veteran with the development of this claim. The relevant evidence has been obtained to the extent possible. The Veteran has not identified any outstanding evidence.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

A. Legal Criteria - Effective Dates

Generally, the effective date of the grant of service connection is the day following separation from service, if the claim is received within one year of that date. Otherwise, the effective date is the date VA receives the claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).
A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a) (2010).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

A report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).

B.  Discussion

A VA social work note dated in June 2001 reflects that the Veteran reported guilt, anxiety and depression because of an auto accident during service in which his wife was killed.  The treatment record noted that the Veteran wanted to file a claim for PTSD.

A claim for service connection for PTSD was initially received by the RO on June 27, 2001.

The Veteran underwent a VA PTSD examination in June 2002.  The VA examiner opined that he did not believe the Veteran had PTSD because he had no memory of the 1961 accident and did not reexperience it.  The examiner further stated that he did not know of an appropriate diagnosis for the Veteran's condition.

In an August 2002 rating decision, the RO denied service connection for PTSD on the basis that the evidence did not show a current diagnosis of PTSD.

On September 11, 2002, the RO received a Notice of Disagreement with the August 2002 rating decision.  In a written statement submitted with the Notice of Disagreement, the Veteran indicated that, although he was found not to meet the diagnostic criteria for PTSD, he had emotional problems such as depression and anxiety as a result of the 1961 accident.

A substantive appeal was received on December 5, 2002.  On December 19, 2002, the Veteran submitted a formal claim for service connection for PTSD, to include depression and anxiety.

In an August 2004 decision, the Board granted service connection for dysthymia, claimed as anxiety and depression and assigned an effective date of December 23, 2002, the date of receipt of the claim for service connection for anxiety and depression.  The Board's decision was implemented by the RO in an August 2004 rating decision.  The RO assigned an effective date of December 23, 2002, the date of receipt of the Veteran's formal claim, for the grant of service connection for dysthymia.

The Veteran contends that a June 2001 VA treatment record, which noted his report of anxiety and depression, constituted an informal claim for service connection for those conditions.

In Clemons v. Shinseki, the Court held that a claim for benefits based on psychiatric disabilities is not limited by a particular disability as "diagnosed" by a lay claimant not competent to make such a diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1,6 (2009).  Rather, it is incumbent upon VA " to weigh and assess the nature of the current condition the appellant suffered when determining the breadth of the claim before it."  Id.  In assessing the condition(s) for which a pro se claimant is claiming entitlement to service connection, VA must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim.  Id.   

In the Joint Motion, the parties noted that the Board failed to address the applicability of Clemons in determining whether the Veteran had separate claims for entitlement to service connection for PTSD and dysthymia or one claim for a psychological disability that was filed in June 2001.  

The VA records submitted by the Veteran in conjunction with the June 2001 claim reflect that the Veteran stated that his symptoms included anxiety and depression.  These are the same symptoms reported by the Veteran in the Notice of Disagreement received in September 2002, the substantive appeal received in December 2002 and the subsequent service connection claim in December 2002.  Therefore, the Board finds that the Veteran had one claim for service connection for a psychological disability that was initially received on June 27, 2001.   Accordingly, the Board finds that the Veteran is entitled to an effective date of June 27, 2001 for the grant of service connection for dysthymia.  38 C.F.R. § 3.155 (a) (2010).









ORDER

An earlier effective date of June 27, 2001 is granted for entitlement to service connection for dysthymia.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


